Citation Nr: 0315184	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating higher than 30 percent for post-
traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an October 1998 RO decision which denied 
service connection for hypertension.  In January 1999, the RO 
granted service connection and a 30 percent disability rating 
for PTSD, and the veteran also appeals for a higher rating 
for this condition.  


FINDINGS OF FACT

1.  Hypertension was not shown during the veteran's active 
duty or for years later, and it was not caused by any 
incident of service.

2.  The veteran's PTSD produces some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marines Corps from 
September 1967 to July 1970, including service in Vietnam.  
His service medical records show normal blood pressure.  The 
service separation examination in July 1970 noted normal 
psychiatric findings, and the blood pressure reading was 
120/62.

A post-service physical examination in July 1971 noted a 
blood pressure reading of 130/86.  A cardiovascular 
examination performed at that time revealed a regular sinus 
rhythm and no evidence of murmur or rub.  In August 1971, a 
VA general physical examination noted a blood pressure 
reading of 112/68.

In September 1971, the RO granted service connection and a 10 
percent disability rating for recurrent urethral calculi.

A treatment report, dated in May 1973, noted a blood pressure 
reading of 120/70.

In September 1974, the RO granted service connection and a 
noncompensable rating for residuals of shrapnel wounds to the 
right knee and buttock.  The RO also granted an increased 
rating, to 20 percent, for recurrent urethral calculi.

In December 1974, the veteran sought treatment for a possible 
kidney stone.  The report noted a blood pressure reading of 
160/100.  

In July 1976, a VA general physical examination was 
conducted.  The examination report noted a blood pressure 
reading of 122/66.

An August 1976 treatment report noted a blood pressure 
reading of 160/100.  A subsequent treatment report, dated in 
August 1976, noted a blood pressure reading of 130/70.  
Treatment reports, dated from August 1977 to May 1983, noted 
blood pressure readings of 120/60, 100/70,148/70, and130/90.

Treatment reports, dated from January 1985 to April 1988, 
noted blood pressure readings of 110/80, 140/85, 140/80, 
120/80, 100/70, 120/84, 110/84, 110/80, 120/80 and 110/70.

An August 1990 treatment report noted a blood pressure 
reading of 120/90.  A February 1990 treatment report noted a 
blood pressure reading of 130/90, and a March 1990 treatment 
report noted a blood pressure reading of 120/90.  A treatment 
report, dated in January 1993, noted a blood pressure reading 
of 130/100.

In January 1996, the veteran sought treatment for complaints 
of chest pain and shortness of breath.  He subsequently 
underwent a left heart catheterization, coronary angiograms, 
left ventricular angiogram, and aortogram.  The operative 
report listed postoperative diagnoses of unstable angina, 
hypertension, and hyperlipidemia.  

In September 1997, the veteran was hospitalized with 
complaints of chest pain, headaches and shortness of breath.  
The veteran was diagnosed with arteriosclerotic 
cardiovascular disease and hypertension.  He subsequently 
underwent a left heart catheterization, coronary angiograms, 
left ventricular angiogram, and aortogram.  

In February 1998, the veteran was hospitalized with a history 
of two episodes of chest pain.  The report noted a blood 
pressure reading of 150/90.  It concluded with an impression 
of chest pain and arteriosclerotic cardiovascular disease, 
status post percutaneous transluminal coronary angioplasty in 
1996.

In March 1998, the veteran was hospitalized with complaints 
of chest pain and shortness of breath.  The report also noted 
a blood pressure reading of 160/72.
A cardiac catherization, performed in March 1998, revealed 
diagnoses of angina, atherosclerotic cardiovascular disease, 
diabetes mellitus and hypercholesterolemia.  
The veteran subsequently underwent a coronary artery bypass 
times four. 

In May 1998, the veteran filed a claim seeking service 
connection for PTSD and hypertension.

In November 1998, the veteran was hospitalized for treatment 
of recurrent unstable angina.  The report noted that he had a 
closed right coronary system. The report listed discharge 
diagnoses of chest pain, possible angina, status post 
coronary artery bypass graft, severe dyslipidemia with low 
high-density lipoprotein pattern and continued smoking 
history.  

In December 1998, a VA examination for PTSD was conducted.  
The report noted the veteran's complaints of nightmares, 
being easily startled and social isolation.  The report noted 
that he was married and got along well with his wife.  He was 
casually groomed and fully cooperative.  The predominant mood 
was of depression and affect was appropriate to content.  
Thought processes and associations were logical and tight, 
and no loosening of associations was noted.  No gross 
impairment to memory was observed and he was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  The 
report concluded with a diagnosis of PTSD, and listed a 
global assessment of functioning (GAF) score of 53.

An exercise stress test, performed in May 1999, revealed an 
impression of angina at a low exercise level.  The report 
also noted that the veteran was functional Class III via the 
New York Heart Classification system.  

A medical opinion, dated in January 2000, was received from 
J. Smith, M.D.  Dr. Smith, a VA physician, noted that the 
veteran had documented coronary artery disease and angina.  
He opined that acute stress and anxiety from PTSD may 
exacerbate or precipitate episodes of angina.

In February 2000, a VA examination for the heart was 
conducted.  The report noted the veteran's history of a heart 
disorder.  Physical examination revealed a blood pressure 
reading of 120/80.  The report concluded with an impression 
of arteriosclerotic heart disease, status post roto blade 
procedure, balloon angioplasty, stent placement on two 
different occasions and coronary artery bypass graft times 
four, with continued pain after three minutes on treadmill.  
The report also noted an impression of diabetes mellitus and 
hypercholesterolemia.  In an addendum, dated in March 2000, 
the VA examiner commented that the veteran had well 
documented arteriosclerotic heart disease that was diagnosed 
in 1996, and in his opinion, this condition is related to 
atherosclerosis rather than to PTSD.

An April 2000 treatment report noted that the veteran was 
hospitalized for treatment of acute coronary syndrome.  He 
underwent a cardiac catheterization, and was later discharged 
with diagnoses of coronary artery disease and dyslipidemia.

In July 2000, a letter was received from B. Burton, M.D.  In 
his letter, Dr. Burton opined that the veteran's heart 
condition was related to service.  

In October 2001, a VA examination for diabetes mellitus was 
conducted.  The report noted blood pressure readings of 
152/84 and 150/80.  The report concluded with an impression 
of hypertension, recurrent neprholithiasis, Type II diabetes, 
hypercholesterolemia and arteriosclerotic hearing disease, 
coronary arteriosclerosis, status postoperative four vessel 
coronary artery bypass, compensated.  The VA examiner opined 
that hypercholesterolemia and arteriosclerotic heart disease 
should be considered secondary complications of diabetes.  
The VA examiner also noted that recurrent kidney stones and 
hypertension are not related to the veteran's diabetes.

In October 2001, a VA examination for PTSD was conducted.  
The examiner noted that the veteran's claims file had been 
reviewed.  The veteran reported complaints of nightmares, 
being easily startled, intrusive thoughts, difficulty 
sleeping and social isolation.  He was casually groomed and 
tearful during the examination.  He made little eye contact, 
appeared dysphoric and was fully cooperative.  His speech was 
within normal limits with regard to rate and rhythm.  Mood 
was of depression and affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
and no loosening of associations was noted, nor was any 
confusion.  No gross impairment in memory was observed, and 
the veteran was oriented in all spheres.  Hallucinations were 
not complained of, and no delusional material was noted.  The 
veteran's insight was adequate, as was judgment.  The veteran 
report frequent suicidal ideation, but denied any intent.  He 
also denied homicidal ideation.  The examination report 
concluded with a diagnosis of PTSD and listed a GAF score of 
49.

In November 2001, a VA examination noted the veteran's 
history of heart disease.

In March 2002, the RO granted service connection for diabetes 
mellitus (based on the Vietnam-Agent Orange presumption) and 
rated the diabetes 20 percent.  The RO also granted service 
connection for arteriosclerotic heart disease (as being 
secondary to the diabetes) and rated the heart condition 100 
percent.

II.  Analysis

The veteran contends that service connection is warranted for 
hypertension.  He also claims that he is entitled to a rating 
higher than 30 percent for his service-connected PTSD.  
Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claims.  Pertinent records have been 
obtained, and the veteran has been given VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A.  Service Connection for Hypertension

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Hypertension (persistently elevated blood pressure) is not 
shown during the veteran's active duty or for a number of 
years later.  Medical records do not link the hypertension to 
an incident of service or to an established service-connected 
condition.  As a layman, the veteran has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's hypertension began years after his active duty and 
was not caused by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Higher Rating for PTSD

The veteran claims that he is entitled to a rating higher 
than 30 percent for his service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.130, mental disorders (including PTSD, 
Diagnostic Code 9411) will be rated, in pertinent part, as 
follows: 

A 100 percent rating is assigned when 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent rating is assigned when 
there is occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

A 50 percent rating is assigned when 
there is occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is assigned where 
there is disability productive of 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or 
mild memory loss (such as forgetting 
names, directions, and recent events.

On his most recent VA examination, performed in 2001, the 
veteran was noted to have PTSD symptoms consisting of 
nightmares, being easily startled, intrusive thoughts, 
difficulty sleeping and social isolation.  He was casually 
groomed and tearful during the examination.  He made little 
eye contact, appeared dysphoric and was fully cooperative.  
His speech was within normal limits with regard to rate and 
rhythm.  Mood was of depression and affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight, and no loosening of associations was 
noted, nor was any confusion.  No gross impairment in memory 
was observed, and the veteran was oriented in all spheres.  
Hallucinations were not complained of, and no delusional 
material was noted.  The veteran's insight was adequate, as 
was judgment.  The veteran reported frequent suicidal 
ideation, but denied any intent.  He also denied homicidal 
ideation.  The examination report concluded with a diagnosis 
of PTSD and listed a GAF score of 49.  The veteran's prior VA 
examination for PTSD, performed in December 1998, noted 
similar findings.  In particular, the report noted a GAF 
score of 53.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
is meant to reflect an examiner's assessment of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The narrative 
description of the level of impairment is far more probative 
than a simple numerical score.  

In the judgment of the Board, the evidence as a whole 
supports a finding that service-connected PTSD symptoms 
produce occupational and social impairment with reduced 
reliability and productivity due to various symptoms, such as 
the typical ones listed in the criteria for a 50 percent 
rating.  Thus a higher rating of 50 percent for PTSD is 
warranted.  An even higher rating of 70 percent for PTSD is 
not warranted, as the evidence does not reflect that PTSD 
symptoms produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
typical of those listed in the criteria for such a rating.

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that an higher rating 
of 50 percent for PTSD is warranted.  There appear to be no 
periods of time, since the effective date for service 
connection, during which different PTSD ratings would be 
appropriate, and thus different staged ratings are not in 
order.  See Fenderson v. West, 12 Vet.App. 119 (1999).



ORDER

Service connection for hypertension is denied.

An higher rating, to 50 percent, for PTSD is granted

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

